IN THE SUPREME COURT OF THE STATE OF DELAWARE

     ROBERT A. WEASLEY,1                        §
                                                §   No. 231, 2018
           Petitioner Below,                    §
           Appellant,                           §
                                                §
           v.                                   §   Court Below—Family Court
                                                §   of the State of Delaware
     SUSAN B. WEASLEY,                          §
                                                §   File No. CS13-01743
           Respondent Below,                    §   Pet. No. 17-02244
           Appellee.                            §
                                                §

                                Submitted: September 21, 2018
                                 Decided: September 28, 2018

                                          ORDER

         It appears to the Court that, on August 16, 2018, the Chief Deputy Clerk issued

a notice to the appellant to show cause why this appeal should not be dismissed for

his failure to diligently prosecute the appeal by not filing his opening brief and

appendix. The notice was resent to the appellant on September 11, 2018. The

appellant failed to respond to the notice to show cause within the required ten-day

period; therefore, dismissal of this action is deemed to be unopposed.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr._
                                      Justice



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).